      Case 1:20-cr-00007-DLC Document 37 Filed 02/17/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA                :
                                         :
                -v-                      :             20cr07 (DLC)
                                         :
 ERICKSON HERNANDEZ ALMONTE,             :                 ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     The defendant’s sentencing is scheduled to occur on

March 11, 2021 at 2 p.m.    The defendant is incarcerated.         Due to

the COVID-19 pandemic, the defendant may have the option of

appearing in court or through a videoconference.         If, due to the

increase in demand for videoconference proceedings, a

videoconference is not available it may be possible to arrange

for a telephone conference.     Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

two questions by on February 25, 2021:

       1) Does the defendant consent to have the proceeding
          occur as a videoconference?

       2) If a videoconference is unavailable, does the
          defendant consent to have the proceeding occur as a
          telephone conference?
         Case 1:20-cr-00007-DLC Document 37 Filed 02/17/21 Page 2 of 2



     If the defendant consents to either option, please complete

and submit the written consent form attached to this Order if it

is feasible to do so.

Dated:      New York, New York
            February 17, 2021


                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                       2
